Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed November 19, 2021.
Claims 5 and 55 have been amended.  
Claims 5, 7-14, 26, 28, 33, 40-42, 44-51, 53, 55 and 58 are pending in the present application.
This application contains claims 42, 44-47, 49 and 51 drawn to an invention nonelected without traverse in the filed April 22, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 5, 7-14, 26, 28, 33, 40, 41, 48, 50, 53, 55 and 58 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s IDS filed November 19, 2021 is acknowledged.  However, it fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It is noted that 
The IDS filed November 11, 2021 has been placed in the application file, but Non-Patent Literature Document Citation Nos. 6, 7 and 14 have been lined through to indicate that the Examiner has not considered these references.


REJECTIONS/OBJECTIONS WITHDRAWN BY THE EXAMINER
Drawings
In the previous Office Action mailed July 20, 2021, the Drawings were objected to because some Drawings referenced colors without the filing of an accompanying petition.  This objection is withdrawn in view of Applicant’s Amendment to the Specification to remove any reference to color Drawings. 


Claim Rejections - 35 USC § 112
In the previous Office Action mailed July 20, 2021, claim 55 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed November 19, 2021.


Claim Rejections - 35 USC § 102
In the previous Office Action mailed July 20, 2021, claims 5, 7, 14, 26, 28, 33, 40, 41, 53 and 58 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josson et al. (Oncogene (2015), published online July 28, 2014, Vol. 34:2690-2699).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed November 19, 2021.  It is noted that Josson et al. do not teach an extracellular vesicle comprising a small molecule comprising a therapeutic agent as now recited in the claims. 


Claim Rejections - 35 USC § 103
In the previous Office Action mailed July 20, 2021, claims 8 and 9 were rejected under 35 U.S.C. 103 as being obvious over Josson et al. (Oncogene (2015), published online July 28, 2014, Vol. 34:2690-2699).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed November 19, 2021.  It is noted that Josson et al. do not teach an extracellular vesicle comprising a small molecule comprising a therapeutic agent as now recited in the claims. 


******
In the previous Office Action mailed July 20, 2021, claims 5 and 11-13 were rejected under 35 U.S.C. 103 as being obvious over Josson et al. (Oncogene (2015), published online July 28, 2014, Vol. 34:2690-2699) in view of Booth et al. (Journal of Cell Biololgy, 2006 Vol. 172:923-935).  This rejection is withdrawn in view of Applicant’s 


Double Patenting
In the previous Office Action mailed July 20, 2021, claims 5, 7-14, 26, 28, 33, 40, 41, 48, 50, 53 55 and 58 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,493,165 B2 in view of in view of Booth et al. (Journal of Cell Biololgy, 2006 Vol. 172:923-935).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed November 19, 2021.


REJECTIONS MAINTAINED BY THE EXAMINER

Claims Rejection - Improper Markush
In the previous Office Action mailed July 20, 2021, claims 10, 48 and 50 were rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed July 20, 2021.


Response to Arguments
In response to this rejection Applicants argue that the microRNAs recited in the claims form a proper Markush group because they share substantial structural feature and a common use. For example, Applicants argue that a miRNA is a small non-coding RNA molecule that functions in RNA silencing and post-transcriptional regulation of gene expression.  Applicants assert that miRNAs function via base pairing with complementary sequences of mRNA molecules and as a result, these mRNA molecules are silenced, by one or more of the following processes: (1) cleavage of the mRNA strand into two pieces; (2) destabilization of the mRNA through shortening of its poly(A) tail; and (3) less efficient translation of the mRNA into proteins by ribosomes.  Applicants contend that all miRNAs share a common structure, a short hairpin formed from a single stranded RNA and the common structure of miRNAs is derived the same way, from regions of RNA transcripts that fold back on themselves to form short hairpins.  Applicants submit that since miRNAs share a common substantial feature, Applicant submits that the claimed Markush group is proper and therefore requests reconsideration and withdrawal of the rejection. 
Applicant’s arguments have been fully considered by the Examiner, but they are not found persuasive because the issue is that the microRNAs recited in the claims do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The structural feature of miRNA molecules is their nucleic acid sequence.  As disclosed in the present invention, miR-195 has a polynucleotide sequence provided at NCBI Accession No. NR_029712; miR-126 has a polynucleotide sequence provided at NCBI Accession No. NR_029695; and miR-192 has a polynucleotide sequence provided at NCBI Accession No. NR_029578.  It should be do not form a proper Markush group since they do not share substantial structural feature and a common use.


NEW REJECTIONS 
Applicant's amendment filed November 19, 2021 necessitated the new ground(s) of rejection presented in this Office action as presented below:

Priority
Applicant is reminded that the present application has been afforded priority to the filing date of the PCT/US2016/015791, International Filing Date 01/29/2016.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 5, 7-9, 14, 26, 28, 33, 40, 41, 53, 55 and 58 are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over Elvira Donnarumma Doctorate Dissertation (April 14, 2015) (submitted on the IDS filed November 19, 2021) (hereinafter, “Donnarumma”).
The claims are drawn to an extracellular vesicle isolated from a cancer associated fibroblast (CAF), wherein the vesicle comprises a small molecule comprising a therapeutic agent, and wherein the extracellular vesicle selectively targets a cancer cell.   
While the entire reference is relevant and relied upon, Donnarumma specifically teaches cancer-associated fibroblasts (CAFs) release exosomal microRNAs that dictate an aggressive phenotype in breast cancer cells.  Donnarumma teach:
CAFs were transfected with 10nM of Cy3-labeled-miRs (miR-21-5p, miR-143- 3p, miR-378e, Tebu-bio, San Diego, CA) using Oligofectamine (lnvitrogen, Milan, Italy). Six hours after transfection, cells were washed two times with PBS, and the culture media were switched to fresh DMEM-F12 1 % A/A, 10% exo FBS. After incubation for a day, the culture media were collected and used for exosome preparation; and 

Exosomes were isolated from cell culture media of primary fibroblasts that were grown in DMEM-F12 (Sigma-Aldrich), supplemented with 10% Exo-FBS (FBS depleted of exosomes, SBI, System Biosciences) and 1X antibiotic-antimycotics (Life technologies, Milan, Italy). The appropriate culture media were centrifuged at 3000 g 15 minutes at 4°C or RT to remove cellular debris. The supenatants were transferred into sterile tubes and an appropriate volume of the ExoQuick-TC™ Exosome Isolation Reagent (SBI, System Biosciences) was added, considering 2 ml of ExoQuick-TC™ solution every 10 ml of cell culture medium. Then, the tubes were subjected to mild agitation until the separation between the two phases was no longer visible.  Finally, the tubes were kept at 4°C 0/N (12 hours at least were necessary). The following day the solutions with the ExoQuick™ Reagent and cell media were centrifuged firstly at 1500 g for 30 minutes, and then at 1500 g for 5 minutes, both centrifugations at 4°C or RT. At the end of the steps, white/beige exosomal pellets appeared.

Donnarumma disclose that three miRNAs (miR-21-5p, miR-378e, and miR-143-3p) were significantly up-regulated in CAF exosomes with respect to normal fibroblast 
Donnarumma disclose that the miRNAs were labeled with Cy3 orange-fluorescent dye for imaging purposes.  Donnarumma determined that CAFs overexpressed the protein -SMA as compared to normal fibroblasts (NFs) (Figure 16c).
Donnarumma disclose the co-transfection of cells with combinations of miRs -21 + -143 or -21 + -378e or -143 + -378e or -21 + -143 + -378e to evaluate synergic effects with regards to mammosphere formation ability.
Therefore, claims 5, 7-9, 14, 26, 28, 33, 40, 41, 53, 55 and 58 are anticipated by or obvious over Donnarumma, absent some evidence to the contrary.


******
Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being obvious over Elvira Donnarumma Doctorate Dissertation (April 14, 2015) (submitted on the IDS filed November 19, 2021) (hereinafter, “Donnarumma”) in view of Booth et al. (Journal of Cell Biololgy, 2006 Vol. 172:923-935) (submitted and made of record in the Office Action mailed July 20, 2021).

Donnarumma is relied upon as discussed above.
Donnarumma do not teach the small molecule is phosphatidyl ethanolamine. 
Booth et al. teach N-fluorescein-phosphatidylethanolamine is selectively secreted from human cells in extracellular vesicles (EVs).
It would have been obvious to make to an extracellular vesicle isolated from a cancer associated fibroblast (CAF), wherein the vesicle comprises a small molecule comprising a therapeutic agent, and wherein the extracellular vesicle selectively targets a cancer cell given the teachings and motivation of Donnarumma.  
One of ordinary skill in the art would have been motivated to have the extracellular vesicle further comprise a recombinant polynucleotide, such as microRNA, that is heterologously expressed in the CAF or is loaded into the cell or EV ex vivo for the purpose of ectopically expressing the microRNA and observing internalization of the dye-labeled EVs as taught and suggested by Donnarumma.  
One of ordinary skill in the art would have been motivated to substitute the dye-label of Donnarumma with the dye-label of Booth et al. since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06 and M.P.E.P. §2144.07.
Before the effective filing date of the claimed invention, the instant claims would have been prima facie obvious over the combination of the prior art of Donnarumma and Booth et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 5, 7, 14, 26, 28, 33, 40, 41 and 58 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,493,165 B2 (submitted and made of record in the Office Action mailed July 20, 2021).  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the extracellular vesicle isolated from a liver cancer associated fibroblast (CAF), wherein the vesicle comprises an exogenous agent, wherein the exogenous agent is a heterologous polynucleotide comprising miR-195, miR-126, or miR-192 whose expression has been identified as being down-regulated in the CAF of U.S. Patent No. 10,493,165 renders obvious the extracellular vesicle isolated from a cancer associated fibroblast (CAF), wherein the vesicle comprises a small molecule comprising a therapeutic agent, and wherein the extracellular vesicle selectively targets a cancer cell of the present invention.  Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
It should be noted that given the broadest reasonable interpretation consistent with the Specification, the Examiner is interpreting the heterologous polynucleotide comprising miR-195, miR-126, or miR-192 of U.S. Patent No. 10,493,165 as the small molecule comprising a therapeutic agent requirement of the claims since microRNAs are therapeutic small non-coding RNA molecules.
Therefore, the claims of U.S. Patent No. 10,493,165 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,493,165 is required.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635